Exhibit 10.22

CERTIFICATE OF DESIGNATIONS, PREFERENCES
AND RIGHTS OF SERIES B PREFERRED STOCK

of

ORACLE CORPORATION

Pursuant to Section 151 of the General Corporation Law
of the State of Delaware

     The undersigned, Daniel Cooperman, Senior Vice President, General Counsel
and Secretary of Oracle Corporation, a Delaware corporation (hereinafter called
the “Corporation”), pursuant to the provisions of Sections 103 and 151 of the
General Corporation Law of the State of Delaware, hereby makes this Certificate
of Designations and hereby states and certifies that pursuant to the authority
expressly vested in the Board of Directors of the Corporation by its Certificate
of Incorporation, the Board of Directors duly adopted the following resolutions:

     RESOLVED, that, pursuant to Article 4, Section A, of the Corporation’s
Certificate of Incorporation (which authorizes 1,000,000 shares of preferred
stock, par value $0.01 per share (“Preferred Stock”), of which no shares are
currently issued and outstanding, the Board of Directors hereby fixes the
powers, designations, preferences and relative, participating, optional and
other special rights, and the qualifications, limitations and restrictions, of a
series of Preferred Stock.

     RESOLVED, that each share of such series of Preferred Stock shall rank
equally in all respects and shall be subject to the following provisions:

     1. Number and Designation. 11,200 shares of the Preferred Stock of the
Corporation shall be designated as Series B Preferred Stock (“Series B Preferred
Stock”).

     2. Rank. The Series B Preferred Stock shall, with respect to dividend
rights and rights on liquidation, dissolution and winding-up, rank prior to the
Corporation’s common stock, par value $0.01 per share (“Common Stock”). All
equity securities of the Corporation to which the Series B Preferred Stock ranks
prior (whether with respect to dividends or upon liquidation, dissolution,
winding-up or otherwise), including the Common Stock, are collectively the
“Junior Securities.” All equity securities of the Corporation with which the
Series B Preferred Stock ranks on a parity (whether with respect to dividends or
upon liquidation, dissolution, winding-up or otherwise) are collectively the
“Parity Securities.” The respective definitions of Junior Securities and Parity
Securities shall also include any rights or options exercisable for or
convertible into any of



--------------------------------------------------------------------------------



the Junior Securities and Parity Securities, as the case may be. The Series B
Preferred Stock shall be subject to the creation of Junior Securities, Parity
Securities and any securities that shall rank prior to the Series B Preferred
Stock (whether with respect to dividends or upon liquidation, dissolution,
winding-up or otherwise).

     3. Dividends. (a) Holders of Series B Preferred Stock shall be entitled to
receive, when, as and if declared by the Board of Directors, out of funds
legally available for the payment of dividends, cash dividends at the annual
rate of $15,000 per share. Such dividends shall be payable in arrears in equal
amounts quarterly on February 15, May 15, August 15 and November 15 of each year
(unless such day is not a business day, in which event on the next succeeding
business day) (each of such dates being a “Dividend Payment Date” and each such
quarterly period being a “Dividend Period”). Such dividends shall be cumulative
from the date of issue, whether or not funds of the Corporation are legally
available for the payment of such dividends. Each such dividend shall be payable
to the holders of record of shares of the Series B Preferred Stock, as they
appear on the Corporation’s stock register at the close of business on such
record dates, which record dates shall be not more than 60 days or less than 10
days prior to the respective Dividend Payment Date, as shall be fixed by the
Board of Directors. Accrued and unpaid dividends for any past Dividend Periods
may be declared and paid at any time, without reference to any Dividend Payment
Date, to holders of record on such date, not more than 45 days preceding the
payment date thereof, as may be fixed by the Board of Directors.

>      (b) The amount of dividends payable for each full Dividend Period for the
> Series B Preferred Stock shall be computed by dividing the annual dividend
> rate by four. The amount of dividends payable for the initial Dividend Period,
> or any other period shorter or longer than a full Dividend Period, on the
> Series B Preferred Stock shall be computed on the basis of 30-day months and a
> 12-month year. Holders of Series B Preferred Stock shall not be entitled to
> any dividends, whether payable in cash, property or stock, in excess of
> cumulative dividends, as herein provided, on the Series B Preferred Stock. No
> interest or sum of money in lieu of interest shall be payable in respect of
> any dividend payment on the Series B Preferred Stock that may be in arrears.
> 
>      (c) So long as any shares of the Series B Preferred Stock are
> outstanding, the Corporation shall not declare, pay or set apart for payment
> any dividends or distributions on Parity Securities, for any period unless
> full cumulative dividends have been or contemporaneously are declared and paid
> or declared and a sum sufficient for the payment thereof set apart for such
> payment on the Series B Preferred Stock for all Dividend Periods terminating
> on or before the date of payment of the dividend on such Parity Securities. If
> dividends are not paid in full or a

2



--------------------------------------------------------------------------------



> sum sufficient for such payment is not set apart, all dividends declared upon
> shares of the Series B Preferred Stock and all dividends declared upon any
> other Parity Securities shall be declared ratably in proportion to the
> respective amounts of dividends accumulated and unpaid on the Series B
> Preferred Stock and accumulated and unpaid on such Parity Securities.
> 
>      (d) So long as any shares of the Series B Preferred Stock are
> outstanding, the Corporation shall not, and shall cause its subsidiaries not
> to, directly or indirectly, declare, pay or set apart for payment any
> dividends or other distributions on Junior Securities (other than dividends or
> distributions paid in shares of, or options, warrants or rights to subscribe
> for or purchase shares of, Junior Securities) or redeem or otherwise acquire
> any Junior Securities (other than a redemption or acquisition of shares of
> Common Stock made for purposes of an employee incentive or benefit plan of the
> Corporation or any subsidiary of the Corporation) (all such dividends,
> distributions, redemptions or acquisitions being a “Junior Securities
> Distribution”) for any consideration (including any moneys to be paid to or
> made available for a sinking fund for the redemption of any shares of any such
> stock), except by conversion into or exchange for Junior Securities, unless in
> each case the full cumulative dividends on all outstanding shares of the
> Series B Preferred Stock and any other Parity Securities have been paid or set
> apart for payment for all past and current Dividend Periods with respect to
> the Series B Preferred Stock and all past and current dividend periods with
> respect to such Parity Securities.

     4. Liquidation Preference. (a) In the event of any liquidation, dissolution
or winding-up of the Corporation, whether voluntary or involuntary, before any
payment or distribution of the Corporation’s assets (whether capital or surplus)
shall be made to or set apart for the holders of Junior Securities, holders of
Series B Preferred Stock shall be entitled to receive $250,000 per share of
Series B Preferred Stock plus an amount equal to all dividends (whether or not
earned or declared) accrued and unpaid thereon to the date of final distribution
to such holders; but such holders shall not be entitled to any further payment.
If, upon any liquidation, dissolution or winding-up of the Corporation, the
Corporation’s assets, or proceeds thereof, distributable among the holders of
Series B Preferred Stock are insufficient to pay in full the preferential amount
aforesaid and liquidating payments on any Parity Securities, then such assets,
or the proceeds thereof, shall be distributed among the holders of Series B
Preferred Stock and any other Parity Securities ratably in accordance with the
respective amounts that would be payable on such shares of Series B Preferred
Stock and any such other Parity Securities if all amounts payable thereon were
paid in full. For the purposes of this Section 4, (i) a consolidation or merger
of the Corporation with, or a conversion of the Corporation into, one or more

3



--------------------------------------------------------------------------------



corporations, or (ii) a sale or transfer of all or substantially all of the
Corporation’s assets, shall not be deemed to be a liquidation, dissolution or
winding-up, voluntary or involuntary, of the Corporation.

>      (b) Subject to the rights of the holders of any Parity Securities, after
> payment has been made in full to the holders of the Series B Preferred Stock,
> as provided in this Section 4, holders of Junior Securities shall, subject to
> the respective terms and provisions (if any) applying thereto, be entitled to
> receive any and all assets remaining to be paid or distributed, and holders of
> Series B Preferred Stock shall not be entitled to share therein.

     5. Redemption. (a) The Series B Preferred Stock shall not be redeemable by
the Corporation before May 1, 2025. On and after May 1, 2025, to the extent the
Corporation has funds legally available for such payment, the Corporation may
redeem at its option shares of Series B Preferred Stock, at any time in whole or
from time to time in part, at a redemption price of $250,000 per share, plus
accrued and unpaid dividends thereon to the redemption date, in cash without
interest.

>      (b) Shares of Series B Preferred Stock that have been issued and
> reacquired in any manner, including shares purchased or redeemed, shall (upon
> compliance with any applicable provisions of the laws of the State of
> Delaware) have the status of authorized and unissued shares of the class of
> Preferred Stock undesignated as to Series and may be redesignated and reissued
> as part of any series of the Preferred Stock.
> 
>      (c) Notwithstanding the foregoing provisions of this Section 5, unless
> full cumulative cash dividends (whether or not declared) on all outstanding
> shares of Series B Preferred Stock have been paid or contemporaneously are
> declared and paid or set apart for payment for all dividend periods
> terminating on or before the applicable redemption date, none of the shares of
> Series B Preferred Stock shall be redeemed, and no sum shall be set aside for
> such redemption, unless shares of Series B Preferred Stock are redeemed pro
> rata.

     6. Procedure for Redemption. (a) If fewer than all the outstanding shares
of Series B Preferred Stock are to be redeemed, the number of shares to be
redeemed shall be determined by the Board of Directors and the shares to be
redeemed shall be selected by lot or pro rata (with any fractional shares being
rounded to the nearest whole share) as may be determined by the Board of
Directors (subject to Section 5(c)).

>      (b) If the Corporation redeems shares of Series B Preferred Stock, notice
> of such redemption shall be given by first class mail, postage

4



--------------------------------------------------------------------------------



> prepaid, mailed not less than 30 days nor more than 60 days before the
> redemption date, to each holder of record of the shares to be redeemed at such
> holder’s address as the same appears on the Corporation’s stock register;
> provided that neither the failure to give such notice nor any defect therein
> shall affect the validity of the giving of such notice except as to the holder
> to whom the Corporation has failed to give said notice or whose notice was
> defective. Each such notice shall state: (i) the redemption date; (ii) the
> number of shares of Series B Preferred Stock to be redeemed and, if fewer than
> all the shares held by such holder are to be redeemed, the number of shares to
> be redeemed from such holder; (iii) the redemption price; (iv) the place or
> places where certificates for such shares are to be surrendered for payment of
> the redemption price; and (v) that dividends on the shares to be redeemed will
> cease to accrue on such redemption date.
> 
>      (c) Notice having been mailed as aforesaid, from and after the redemption
> date (unless the Corporation defaults in providing money for the payment of
> the redemption price of the shares called for redemption), dividends on the
> shares of Series B Preferred Stock so called for redemption shall cease to
> accrue, and all rights of the holders thereof as stockholders of the
> Corporation (except the right to receive from the Corporation the redemption
> price) shall cease. Upon surrender in accordance with said notice of the
> certificates for any shares so redeemed (properly endorsed or assigned for
> transfer, if the Board of Directors of the Corporation shall so require and
> the notice shall so state), such shares shall be redeemed by the Corporation
> at the redemption price aforesaid. If fewer than all the shares represented by
> any such certificate are redeemed, a new certificate shall be issued
> representing the unredeemed shares without cost to the holder thereof.

     7. Voting Rights. (a) Except as otherwise provided by law, holders of
Series B Preferred Stock shall be entitled to (i) vote with the holders of
Common Stock in each election of directors of the Corporation submitted for a
vote of holders of Common Stock, (ii) 17,000 votes per share of Series B
Preferred Stock and (iii) notice of any stockholders’ meeting at which directors
are to be elected in accordance with the Certificate of Incorporation and
by-laws of the Corporation. If the Corporation at any time after the date of
issuance of the Series B Preferred Stock pays any dividend on Common Stock in
shares of Common Stock or effects a subdivision or combination of the
outstanding shares of Common Stock (by reclassification or otherwise) into a
greater or lesser number of shares of Common Stock, then in each such case the
number of votes to which holders of Series B Preferred Stock were entitled
immediately prior to such event under Section 7 (a)(ii) shall be adjusted by
multiplying such amount by a fraction the numerator of which is the number of
shares of Common Stock outstanding immediately after

5



--------------------------------------------------------------------------------



such event and the denominator of which is the number of shares of Common Stock
that were outstanding immediately prior to such event.

>      (b) The consent or votes required in Section 7(a) shall be in addition to
> any approval of stockholders of the Corporation which may be required by law
> or pursuant to any provision of the Corporation’s Certificate of Incorporation
> or by-laws, which approval shall be obtained by vote of the stockholders of
> the Corporation in the manner provided in Section 7(a).
> 
>      (c) Except as otherwise required by applicable law or as set forth
> herein, the shares of Series B Preferred Stock shall not have any relative,
> participating, optional or other special voting rights and powers and the
> consent of the holders thereof shall not be required for the taking of any
> corporate action.

     8. General Provisions. (a) The term “Person” as used herein means any
corporation, limited liability company, partnership, trust, organization,
association, other entity or individual.

>      (b) The term “outstanding”, when used with reference to shares of stock,
> shall mean issued shares, excluding shares held by the Corporation.
> 
>      (c) The headings of the sections of this Certificate of Designations are
> for convenience of reference only and shall not define, limit or affect any of
> the provisions hereof.
> 
>      (d) Each holder of Series B Preferred Stock, by acceptance thereof,
> acknowledges and agrees that payments of dividends, interest, premium and
> principal on, and exchange, redemption and repurchase of, such securities by
> the Corporation are subject to restrictions on the Corporation contained in
> certain credit and financing agreements.

6



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Oracle Corporation has caused this Certificate of
Designations to be signed and attested by the undersigned this 25th day of
April, 2005.

  ORACLE CORPORATION                   By: /s/ Daniel Cooperman    

--------------------------------------------------------------------------------

    Name: Daniel Cooperman     Title: Senior Vice President,   General Counsel
and       Secretary


    ATTEST:               By: /s/ Matthew Ng  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Name: Matthew Ng   Title: Assistant Secretary  




--------------------------------------------------------------------------------